Citation Nr: 1605417	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  12-17 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Education Center


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of educational assistance benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 2004 to May 2006, with additional service in the Marine Corps Reserve.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) (Committee on Waivers and Compromises) in Atlanta, Georgia.   

In September 2014, this case was remanded in order to afford the Veteran a Board hearing at the RO in Winston-Salem, North Carolina.  The hearing was held in February 2015 with the undersigned.  A transcript of the proceeding is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requests a waiver of the overpayment that was incurred when he was erroneously granted education benefits under the Reserve Educational Assistance Program (REAP).  The Veteran has submitted written statements and testified in February 2015 that he did not realize that he was no longer eligible for REAP benefits because he had transferred from the Selected Reserve to the Individual Ready Reserve (IRR) in August 2008.  The IRR consists of members of the Ready Reserve who are not in the Selected Reserve or the inactive National Guard.  38 U.S.C.A. § 10144(a) (West 2014).

REAP extends benefits to any member of a Guard or Reserve unit who served on active duty after September 11, 2001 for a contingency operation and who served at least 90 consecutive days or more.  10 U.S.C.A. §§ 16161-16166 (West 2014).

In the case of a member called or ordered to active service while serving in the Selected Reserve, the individual is entitled to the benefits while he/she remains a member of the Selected Reserve of the Ready Reserve.  10 U.S.C.A. § 16164(a)(1).  Termination of assistance will occur when the member separates from the Selected Reserve of the Ready Reserve as provided for under § 16164(a)(1).  10 U.S.C.A. § 16165(a)(2).  There is an exception that allows for assistance to be provided to a member of the Selected Reserve of the Ready Reserve who incurs a break in service in the Selected Reserve if the member continues to serve in the Ready Reserve during and after such break in service.  Id. § 16165(b).

The Veteran contends that although he transferred from the Selected Reserve to the IRR in August 2008, he had been informed by his school's certifying official that he would still be eligible for REAP benefits as a member of the IRR.  The Veteran indicated on his August 2008 application for education benefits that he was a member of the IRR, but did not indicate that he had previously been a member of the Selected Reserve.

The Board accepts that the Veteran applied for these education benefits with a good faith belief that he was entitled to REAP benefits regardless of whether he was enlisted in the Selected Reserve or the IRR.  The record does not, however, contain any evidence which actually indicates the Veteran's Reserve status at the time that he applied for education benefits or throughout the period during which the Veteran received the contested benefits, August 2008 to July 2010.  The Board therefore finds that in order to properly adjudicate this issue, the Veteran's personnel records must be obtained and associated with the claims file.  The AOJ should also determine the nature of the Veteran's service from August 2008 to July 2010, including the periods of his service in the Selected Reserve and the IRR.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete service personnel records for the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) and associate all records with the claims file.

2.  Undertake an audit of the Veteran's Reserve service from August 2008 to July 2010 in order to determine the precise nature of the Veteran's service during this period, including all service in the Selected Reserve or the IRR.  Contact the Personnel Management Support Branch of the United States Marine Corps, if necessary, or any other appropriate office in order to obtain verification of the Veteran's service.

3.  After completing any other indicated development, readjudicate the issue.  If the benefit remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Then, the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

